IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                 NOS. AP-75,988 & AP-75,989



                       EX PARTE ROBBY NEAL SCOTT, Applicant



            ON APPLICATIONS FOR WRIT OF HABEAS CORPUS
         CAUSE NOS. 9015-A & 9211-A IN THE 316TH DISTRICT COURT
                      FROM HUTCHINSON COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of arson and

possession of more than four ounces of marihuana in a drug free zone and sentenced to twenty years’

and ten years’ imprisonment, respectively. There was no appeal from these convictions.

        Applicant contends that trial counsel rendered ineffective assistance because he failed to

inform Applicant of a plea offer to dismiss a motion to revoke the community supervision on the

marihuana charge if Applicant pled to the arson charge for a fifteen year sentence. The trial court
                                                                                         SCOTT - 2

conducted a hearing at which the district attorney testified he made the offer, and Applicant and his

family testified that no such offer was made to them, and Applicant testified he would have accepted.

The trial court has determined that trial counsel was ineffective because he did not convey the offer

to Applicant. Ex parte Lemke, 13 S.W.3d 791 (Tex. Crim. App. 2000).

       Relief is granted. The judgments of conviction in Case Nos. 9015 & 9211 in the 316th

Judicial District Court of Hutchinson County are set aside. Applicant is remanded to the custody of

the Sheriff of Hutchinson County to answer the charges against him.

       A copy of this opinion shall be sent to the Texas Department of Criminal Justice,

Correctional Institutions Division.


Delivered: September 10, 2008
Do Not Publish